                     Case 18-16823-MAM
                          UNITED STATESDocBANKRUPTCY
                                           83 Filed 08/13/19 Page 1 of 2
                                                           COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                WEST PALM BEACH DIVISION

                                                                      CASE NO.: 18-16823-BKC-MAM
                                                                    PROCEEDING UNDER CHAPTER 13

IN RE:

JOHN EVANS, JR.
XXX-XX-2669
YOLANDA R. EVANS
XXX-XX-8112

_____________________________/
DEBTORS

                                     NOTICE OF DELINQUENCY

   PLEASE TAKE NOTICE the above-referenced Debtors are delinquent in Confirmed Chapter 13
Plan Payments in the amount of $2033.77.

    The Debtors shall have forty-five (45) days from the date of this Notice to make all payments due under
the Confirmed Plan/Modified Plan, INCLUDING ANY PAYMENTS THAT BECOME DUE WITHIN
THE FORTY-FIVE (45) DAY PERIOD.

    If the Chapter 13 Trustee ("Trustee") does not receive all payments by September 27, 2019 to bring the
Debtors totally current under the Confirmed Plan/Modified Plan, or if applicable, a Motion to Modify has
not been timely filed and set within fifteen (15) days of this Notice pursuant to the Confirmation Order, the
Trustee may file and serve a Report of Non-Compliance.

    As a result of the Debtors failure to become current or timely file a Motion to Modify, the case shall be
dismissed with prejudice to the filing of any bankruptcy proceeding for a period of 180 days from entry of
the Order of Dismissal without further notice or hearing.

    I HEREBY CERTIFY that I am admitted to the Bar of the United States District Court for the
Southern District of Florida and I am in compliance with the additional qualifications to practice in this
Court as set forth in Local Rule 2090-1(A) and that a true and correct copy of this Notice of Delinquency
was served, via U.S. first class mail, certified mail and/or CM/ECF, upon the parties listed on the attached
service list this 13th day of August 2019.


                                                                  /s/ Robin R. Weiner
                                                              _____________________________________
                                                                  ROBIN R. WEINER, ESQUIRE
                                                                  STANDING CHAPTER 13 TRUSTEE
                                                                  P.O. BOX 559007
                                                                  FORT LAUDERDALE, FL 33355-9007
                                                                  TELEPHONE: 954-382-2001
                                                                  FLORIDA BAR NO.: 861154
               Case 18-16823-MAM   Doc 83   Filed 08/13/19   Page 2 NOTICE
                                                                    of 2   OF DELINQUENCY
                                                                 CASE NO.: 18-16823-BKC-MAM

                                   SERVICE LIST

COPIES FURNISHED TO:

DEBTORS
JOHN EVANS, JR.
YOLANDA R. EVANS
3415 MARLIN DRIVE
SEBRING, FL 33870

ATTORNEY FOR DEBTORS
SEAN M. MURRAY, ESQUIRE
1147 SOUTH OCEAN DRIVE
FT. PIERCE, FL 34949
